Citation Nr: 0509508	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had verified active service from June 1942 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002.


FINDINGS OF FACT

1. Bilateral hearing loss began with noise exposure during 
his active military service.

2.  Tinnitus has not been shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he developed hearing loss and 
tinnitus in service after exposure to gunfire.  He served on 
active duty in the United States Navy in the Pacific Theatre 
of Operations during World War II.  Service records show that 
the veteran qualified as an officer at the deck and an 
aviation flyer during service, and the Board finds his 
contentions regarding in-service noise exposure to be 
credible.  

In addition to his verified service, the service medical 
records indicate that he had active service as a Midshipman 
at the U.S. Naval Academy from 1938/1939 to 1942.  During 
this period, he was hospitalized for treatment of left 
mastoiditis.  However, a VA examination in February 2004 
resulted in a conclusion that the veteran's hearing loss was 
not likely due to the mastoiditis.  

Service medical records do not contain any audiometric 
findings, although whispered voice, spoken voice, coin click, 
and watch tick tests were all normal.  

The veteran initially filed his claim for service connection 
for bilateral hearing loss and tinnitus in February 2002.  
The report of a private audiogram conducted in November 2002 
noted a history of decreased hearing in both ears, which 
started in military service.  

A VA examination conducted in February 2004 disclosed 
bilateral hearing loss on audiogram, under the standards of 
38 C.F.R. § 3.385.  The examiner noted that the veteran had 
moderate, sloping to severe/profound sensorineural hearing 
loss at 2000 hertz to 8000 hertz.  The examiner commented 
that high-frequency hearing loss would not have been 
measurable by the tests conducted in service, but also 
observed that 60 years elapsed between his discharge from 
service and his first claim, and that there was no medical 
evidence showing the presence of hearing loss prior to 2002.  
The examiner concluded that it was "at least as likely as 
not that the veteran's hearing loss occurred during the 55+ 
years following his [discharge] from service than it is that 
the loss occurred in the 4 years of active duty and was never 
reported until 2002."  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  This burden of proof is 
not amenable to any mathematical formula.  Ortiz, at 1365.  A 
preponderance of the evidence describes a state of proof that 
persuades one that a point in question is more probably so 
than not.  Id.  Thus, if the Board is persuaded that it is 
more probable than not that hearing loss was not due to 
service, the claim must be denied.  Id.  If the evidence is 
in favor of the veteran, or if the determination is "too 
close to call," the "tie goes to the runner," and the 
veteran prevails.  Id.  

Since the term "at least as likely as not" refers to an 
evenly balanced state, the VA opinion must also be read to 
conclude that it is "at least as likely as not" that 
hearing loss was due to service.  Although phrased awkwardly, 
no clarification was sought, and it cannot be implied, from 
the opinion, that it was "more likely than not" that 
hearing loss was not due to service; thus, the opinion is not 
negative evidence.  Moreover, the examiner's opinion 
expressly took into consideration the negative weight of the 
many years that have elapsed since service.  See Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The examiner 
noted that the tests were not sufficient to rule out the 
presence of high-frequency hearing loss.  Moreover, the 
veteran undoubtedly was exposed to loud noise in service, 
including while performing shipboard duties.   

Based on the foregoing, the evidence as to the issue of 
service connection for bilateral hearing loss is evenly 
balanced.  With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
bilateral hearing loss began during his active duty.  The 
condition was incurred in service, warranting service 
connection.

With respect to tinnitus, there is no medical diagnosis of 
tinnitus of record, and the VA examination specifically noted 
that the veteran had not complaints other than hearing loss.  
In the absence of a current disability, there can be no 
service connection.  See Degmetich v. Brown, 104 F3d 1328 
(1997).  Moreover, there must be medical evidence of current 
disability.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997); 38 C.F.R. § 3.303(b).  Thus, as to that issue, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In a letter dated in March 2002, prior to the rating 
action on appeal, the RO informed the veteran of the evidence 
necessary to substantiate his claims, and of his and VA's 
respective obligations to obtain specified different types of 
evidence.  Subsequent correspondence informed the veteran of 
the results of VA's efforts to obtain requested information.  
The May 2002 rating decision, October 2002 statement of the 
case, and November 2002 and November 2004 supplemental 
statements of the case informed the veteran more specifically 
of the reasons for the denial of his claim, the relevant law 
and regulations, and the evidence upon which his claim was 
based.  Although he was not explicitly told to submit all 
pertinent evidence in his possession, the detailed 
explanations provided served to convey that information.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records have been 
received, all potentially relevant evidence identified by the 
appellant has been received, and he was afforded a VA 
examination.  In view of the foregoing, the Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


